DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites “wherein the second motif layer has the same color as the contrast partial layer”, however, this appears to be solely drawn to the embodiment of Figure 9 (the second motif layers in Figure 7 are different colors, by design).  Claim 33 depends on claim 21 which recites that both the contrast partial and color partial layers are removed, thus describing only the embodiments of Figures 1-8 (the embodiment of Figure 9 does not include removal of the color partial layer).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, and 29-42, are rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (US 2018/0361777) in view of Braun et al. (US 6,183,018).
In respect to claims 21-22, 30-31, 36, and 38-42, Fuhse et al. disclose a security element comprising: a one-dimensional lens grid with a plurality of microlenses 24 and a radiation-sensitive motif layer 30 arranged a distance from the lens grid (Fig. 5a); wherein the radiation-sensitive (laser-sensitive, 0008) motif layer in a motif regions includes a multiplicity of transparent regions 40 formed by laser action (0053; Fig 6a-6b); the radiation-sensitive motif layer has, as least in the motif region, two separate partial layers, a contrast partial layer 34 and a color partial layer 32 (Fig. 6a-6b); Fuhse et al. disclose that the contrast partial layer and color partial layer may be both formed of ink layers, with the contrast partial layer 34 being optionally black (0067).
Fuhse et al. do not disclose that the color partial layer comprises chromophore effect pigments that appear colored against the background (contrast partial layer) but which appear transparent without a contrast layer, however, Braun et al. teach providing a partial contrast layer (e.g. black, dark) and providing a color partial layer with chromophore pigments with no, or little inherent body color, wherein the background provides visibility to the pigments (Col. 2, 66 – Col. 3, 26; Fig. 2).  It would have 
In respect to claim 23, Braun et al. teach that the chromophore pigments may be formed of liquid crystal or interference layer pigments (Col. 5, 54-67).
In respect to claim 25, Fuhse et al. disclose that the color partial and/or contrast partial layers are formed of patterns/code (0046; Fig. 2).
In respect to claim 29, Fuhse et al. disclose that the lens grid image has two appearances from different viewing directions, the radiation-sensitive motif layer outside the transparency regions forming a first motif visible from a first viewing direction (Fig. 6b).
In respect to claims 32-35 and 37, Fuhse et al. disclose a second motif layer away from the lens grid, the second motif layer viewable from a second viewing direction through the transparency regions, the second motif layer formed of colored ink 62 and 64; the second motif layer lies completely within the contrast partial layer (Fig. 7a). Claim 33 is unclear for the reasons stated above.  Alternatively the second motif may be present as background 84 which is arranged below the security element via interstitial transparent layers (Fig. 8).

Allowable Subject Matter

Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
None of the cited prior art anticipates or renders obvious all of the limitations of claim 41 and additionally “wherein the color partial layer is preserved in the transparency regions”.  Fuhse et al. in 
Braun et al. discloses high resolution printing contrast lines, and an overlaying chromophore pigmented color layer, such that the chromophore layer is preserved in multiple “transparency” regions by lack of a contrast layer, however there is no disclosure or motivation to provide a lens to this device. 

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lister (GB 2,551,555) and (US 2019/0322117), Gregarek (EP 3,015,279), and Baehr (WO 2013/156149), disclose similar inventions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637